 


114 HR 1333 IH: Child Tax Credit Integrity Preservation Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1333 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Westmoreland (for himself, Mr. Jones, Mr. Franks of Arizona, Mr. Sessions, Mr. Grothman, Mr. Cook, Mr. Olson, Mr. Duncan of Tennessee, Mr. Conaway, and Mr. Brooks of Alabama) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to clarify eligibility for the child tax credit. 
 
 
1.Short titleThis Act may be cited as the Child Tax Credit Integrity Preservation Act of 2015. 2.Eligibility for child tax credit (a)In generalSection 24(e) of the Internal Revenue Code of 1986 is amended by striking under this section to a taxpayer and all that follows and inserting “under this section to any taxpayer unless— 
 
(1)such taxpayer includes the taxpayer’s valid identification number (as defined in section 6428(h)(2)) (and, in the case of a joint return, the valid identification number (as so defined) of the taxpayer’s spouse) on the return of tax for the taxable year, and (2)with respect to any qualifying child, the taxpayer includes the name and taxpayer identification number of such qualifying child on such return of tax.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  